Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-17 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection mailed on 03/29/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/17/2022 has been entered. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 9-12, and 14-16 are rejected 35 U.S.C. 103(a) as being unpatentable over by Berman (USPGPUB No. 2016/0337272 A1) in view of Basso et al. (USPGPUB No. 2013/0242991 A1, hereinafter referred to as Basso) and further in view of Hormuth et al. (USPGPUB No.  2013/0325998 A1, hereinafter referred to as Hormuth) and further in view of Jacobson et al. (USPGPUB No. 2015/0324312 A1, hereinafter referred to as Jacobson). 
	Referring to claim 1, Berman discloses a storage device {“SDN”, see Fig. 2, [0102].}, comprising: storage for data {“forwarding database 301”, see Fig. 2, [0103].};
	an interface {“software defined network controller”, see Fig. 2, [0008].}, the interface supporting at least a first transport protocol and a second transport protocol {transport protocols “fibre channel” ([0072]), “RDMA”, “iWARP” and "RoCE" ([0074]).} for communicating between the storage device and the interface {“service plugin modules that support multiple protocols”, see Fig. 2, [0102].}; 
	a VPD reading logic to read a Vital Product Data (“hot code/firmware upgrade/downgrade”, see Fig. 2, [0102].} from the chassis; 
	and a built-in self-configuration logic (“configure a virtual network”, see Fig. 5, [0105].} to configure the interface to use the first transport protocols and to disable the second transport {“configure a driver, activate a drive" relative to the appropriate transport protocols, [0105].} protocol responsive to the Vital Product Data (“hot code/firmware upgrade/downgrade”, see Fig. 2, [0102].}. 
	Furthermore, Basso discloses an interface to a chassis {chassis “switch modules 250, 251, 252”, see Fig. 2, [0060-0061].}.
Berman and Basso are analogous because they are from the same field of endeavor, managing I3C compatible devices. 

The suggestion/motivation for doing so would have been to utilize KVM systems allows the user to control a remote server using the user’s local workstation peripherals (Basso [0004]).
Therefore, it would have been obvious to combine Basso with Berman to obtain the invention as specified in the instant claim(s).
	Hormuth discloses wherein the interface supporting {“multi-function PCIe modules 121 and 131” (see Fig. 1, [0026]).} at least a first transport protocol {“P2P endpoint 122 can be identified as function 1”, [0026].} and a second transport protocol {“RRDMA endpoint 124”, see Fig. 1, [0079].} for communicating between the storage device and the chassis {“fast storage capacity”, last 4 lines of [0036], see Fig. 1.};
	the Vital Product Data including the first transport protocol intended to be used to communicate {“non-storage 314”, see Fig. 3, [0043].} with the storage device; the plurality of transport protocols responsive to the Vital Product Data {“PCIe module 121 is enumerated in the PCIe configuration space of processing node 191 as being associated with a particular PCIe link number and a designated device number on the PCIe link”, [0024].}. 
Berman/Basso and Hormuth are analogous because they are from the same field of endeavor, managing peripheral devices. 

The suggestion/motivation for doing so would have been to incorporate information handling systems including a variety of hardware and software resources that can be configured to process, store, and communicate information and can include one or more computer systems, graphics interface systems, data storage systems, and networking systems. (Hormuth [0003], last 7 lines).
Therefore, it would have been obvious to combine Hormuth with Berman/Basso to obtain the invention as specified in the instant claim(s).
Furthermore, JACOBSON discloses: 
Wherein the storage device includes at least one of a Solid State Drive (SSD), a flash memory, or a hard disk drive {“flash memory” and “a hard disk”, both in [0031].}. 
Berman/Basso/Hormuth and JACOBSON are analogous because they are from the same field of endeavor, managing peripheral devices. 
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Berman/Basso/Hormuth and JACOBSON before him or her, to modify Berman/Basso/Hormuth’s device incorporating JACOBSON’s “computer readable medium” ([0031]). 
The suggestion/motivation for doing so would have been to incorporate vital product data that describes the PCIe device is 
Therefore, it would have been obvious to combine JACOBSON with Berman/Basso/Hormuth to obtain the invention as specified in the instant claim(s).

	As per claim 2, the rejection of claim 1 is incorporated and Berman discloses wherein the first transport protocol and the second transport protocol are drawn from a set including Ethernet {“Ethernet switch TCAM management”, see Fig. 2, [0102].}, Fibre Channel {“Fibre channel over Ethernet”, [0108], [0072].}, and InfiniBand {Infiniband, [0074].}.

	As per claim 5, the rejection of claim 1 is incorporated and Berman discloses further comprising VPD writing logic to write information to the Vital Product Data (“hot code/firmware upgrade/downgrade”, see Fig. 2, [0102].}.

	As per claim 6, the rejection of claim 5 is incorporated and Basso discloses, wherein the information written to the Vital Product Data (“firmware”, [0036], [0072].} includes at least one of a protocol incompatibility (“PCI method to a generic data type”, [0053].} between the storage device and chassis, and an incorrect type of storage device {“transfer different types of data on the same switching layer 130”, see Fig. 1.}.

	Referring to claims 7, 9, and 10 are non-transitory computer readable medium claims reciting claim functionality corresponding to the apparatus claim of claims 1, 2, 5, and 6, respectively, thereby rejected under the same rationale as claims 1-2, and 5-6 above.

	Referring to claims 11, 12, and 14-16 are method claims reciting claim functionality corresponding to the apparatus claim of claims 1, 2, 5, and 6, respectively, thereby rejected under the same rationale as claims 1-2, 5, and 6 above.

Claims 3, 4, 8, 13, and 17 are rejected 35 U.S.C. 103(a) as being unpatentable over by Berman in view of Basso and further in view of Hormuth and further in view of JACOBSON and further in view of Tamir et al. (USPGPUB No.  2013/0198311 A1, hereinafter referred to as Tamir). 
	As per claim 3, the rejection of claim 1 is incorporated however the group consisting of Berman, Basso, Hormuth and JACOBSON does not appear to explicitly disclose any limitation in this dependent claim.
	Furthermore, Tamir discloses wherein the first transport protocol and the second transport protocol are drawn from the set further including Remote Direct Memory Access (RDMA) over Converged Ethernet (RoCE) and iWarp {“RDMA over Converged Ethernet protocol” ([0024], see Fig. 1.) and iWarp respectively ([0034], see Fig. 1.}. 
Berman/Basso/Hormuth/JACOBSON and Tamir are analogous because they are from the same field of endeavor, managing peripheral devices. 
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Berman/Basso/Hormuth/JACOBSON and Tamir before him or her, to modify Berman/Basso’s device incorporating Tamir’s “IC 180” (see Fig. 1). 
The suggestion/motivation for doing so would have been to incorporate a way using RDMA protocol (Tamir [0002]) while foregoing conventional arrangement of operating system and host processor bandwidth resources (Tamir [0003]).
Therefore, it would have been obvious to combine Tamir with Berman/Basso/Hormuth/JACOBSON to obtain the invention as specified in the instant claim(s).

	As per claim 4, the rejection of claim 1 is incorporated however neither one of the group consisting of Berman, Basso, Hormuth and JACOBSON appears to explicitly disclose any limitation in this dependent claim.
	Furthermore, Tamir discloses the interface including a Non-Volatile Memory Express over Fabric (NVMeoF) interface {“NVMe controller 112” interfacing fabric “network 50… such as InifiniBand protocol”, see Fig. 1, [0034].};  
The 103 motivation for this dependent claim relied upon as recited in claim 3 above. 

	As per claim 8 is non-transitory computer readable medium claims reciting claim functionality corresponding to the apparatus claim of claims 3 and 4, respectively, thereby rejected under the same rationale as claims 3 and 4 above.

	As per claim 13 and 17 are method claims reciting claim functionality corresponding to the apparatus claim of claims 3 and 4, respectively, thereby rejected under the same rationale as claims 3 and 4 above.
Response to Arguments  
In light of the Information Disclosure Statement filed on 01/17/2022, a new search have been conducted leading to a new ground of rejection(s). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references applicable as 103 art for teaching either the vital product data or a protocol as recited in claim 1: US 20180074717 A1, US 20180032469 A1, US 20180032463 A1, and US 20170357515 A1.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.A.B./
Examiner
Art Unit 2184



	/HENRY TSAI/     Supervisory Patent Examiner, Art Unit 2184